Name: Commission Regulation (EC) No 2532/97 of 16 December 1997 concerning the transfer to Costa Rica, within the tariff quota for the import of bananas into the Community, of part of Nicaragua's country quota for 1998 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: America;  plant product;  tariff policy;  trade
 Date Published: nan

 L 346/72 EN Official Journal of the European Communities 17 . 12. 97 COMMISSION REGULATION (EC) No 2532/97 of 16 December 1997 concerning the transfer to Costa Rica, within the tariff quota for the import of bananas into the Community, of part of Nicaragua's country quota for 1998 (Text with EEA relevance) Whereas Nicaragua has informed the Commission that it will be unable to export part of its banana quota to the Community in 1998 ; whereas Nicaragua and Costa Rica have jointly requested that that quantity allocated to Nicaragua be reallocated to Costa Rica; whereas that real ­ location should be effected with a view to its use during the second period for the lodging of licence applications in the first quarter of 1998 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (3), as amended by Regulation (EC) No 702/95 (4), and in particular the second subparagraph of Article 2 (2) thereof, Whereas Regulation (EC) No 478/95 establishes the detailed rules for the application of the Framework Agree ­ ment on Bananas concluded as part of the Uruguay Round of multilateral trade negotiations; whereas Article 1 of Regulation (EC) No 478/95 divides the tariff quota into specific shares allocated to the countries or groups of countries referred to in Annex I of the same Regulation ; whereas in the event that a country listed in Annex I, Table 1 , is not able to export all or some of the quantity allocated to it, Article 2 (2) provides for the reallocation of that quantity; HAS ADOPTED THIS REGULATION: Article 1 In application of the second subparagraph of Article 2 (2) of Regulation (EC) No 478/95, the shares of the tariff quota allocated to Costa Rica and Nicaragua are hereby changed for the first quarter of 1998 as follows : Costa Rica: 26,4 % Nicaragua: 0 % . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission O OJ L 47, 25 . 2. 1993, p . 1 . P) OJ L 349, 31 . 12. 1994, p . 105 . (3) OJ L 49 , 4. 3 . 1995, p . 13 . ( «) OJ L 71 , 31 . 3 . 1995, p. 84 .